Citation Nr: 0703098	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-20 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for ischemic heart 
disease.





ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern





INTRODUCTION

The appellant, who is the veteran, had recognized guerilla in 
the Philippine Commonwealth Army from December 1943 to 
November 1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In a rating decision in March 2001, the RO denied service 
connection for ischemic heart disease. After the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the rating decision.

In July 2004, the veteran applied to reopen the claim of 
service connection for ischemic heart disease.  Where service 
connection for a disability has been denied in a final rating 
decision, a subsequent claim for service connection for the 
same disability may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  And the Board has jurisdiction 
responsibility to consider whether it is proper for a claim 
to be reopened, and what the RO determined in this regard is 
not controlling.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  For this reason, the Board has styled the issue 
to reflect that finality had attached to the previous rating 
decision.


FINDINGS OF FACT

1. In a rating decision in March 2001, the RO denied service 
connection for ischemic heart disease on the basis that there 
was no evidence of a heart disability; after the veteran was 
notified of the adverse decision and of appellate rights, he 
did not appeal the March 2001 rating decision.

2. The additional evidence presented since the March 2001 
rating decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. 

3. Ischemic heart disease is not affirmatively shown to have 
had onset during service, ischemic heart disease was not 
manifested to a compensable degree within the one-year period 
following separation from service, and ischemic heart disease 
is otherwise unrelated to an injury, disease, or event of 
service origin. 


CONCLUSIONS OF LAW

1. The rating decision in March 2001 of the RO, denying 
service connection for ischemic heart disease, became final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).

2. The additional evidence presented since the rating 
decision in March 2001 by the RO is new and material, and the 
claim of service connection for ischemic heart disease is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2005). 

3. Ischemic heart disease was not incurred in or aggravated 
by military service and service connection may not be 
presumed.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


Veteran Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a new and material evidence claim, the VCAA notice must 
include the type of the evidence necessary to reopen the 
claim, and the evidence that is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in March 2004 and September 2004.  The veteran was 
informed that in order to reopen the claim of service 
connection he must submit new and material evidence, and he 
was notified of the evidence needed to substantiate the 
underlying claim for service connection, namely, evidence of 
an injury or disease in service or event in service, causing 
injury or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit any evidence that would include that 
in his possession.  The notice included the general effective 
date provision for the claim, that is, the date of receipt of 
the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 


18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Kent 
v. Nicholson, 20 Vet. App. 1 (2006); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim, except for the degree of disability). 

To the extent that the degree of disability assignable was 
not provided as the claim is denied no disability rating will 
be assigned.  Accordingly, there can be no possibility of 
prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate a claim.  As the veteran has not identified 
any additional evidence pertinent to the claim, as there are 
no additional records to obtain, and as a medical opinion is 
not requires because there is no competent evidence of a 
possible nexus between the veteran's heart condition and 
service, the Board concludes that the duty to assist 
requirements have been met. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Standard to Reopen a Claim of Service Connection 

A claim which has been denied in an unappealed rating 
decision by the RO may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither 


cumulative nor redundant, of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to materiality, the newly presented evidence 
need not be probative of all the elements required to award 
the benefit, but the evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.

Procedural and Factual Background

In the rating decision of March 2001, the RO denied the claim 
of service connection for ischemic heart disease because the 
disability was not shown.  After the veteran was notified of 
the adverse decision and of appellate rights, he did not 
appeal the rating decision and the rating decision became 
final. 

The evidence considered by the RO consisted of an Affidavit 
for Philippine Army Personnel, dated in May 1946, in which 
the veteran stated that he did not incur any illnesses or 
injuries in service.  There was no medical evidence of 
record.  

Current Claim to Reopen 

In June 2003, the current claim to reopen were received at 
the RO. 

In the prior denial of the claim in March 2001, the RO found 
that the veteran did not present evidence of current ischemic 
heart disease.  Accordingly, for evidence to be new and 
material in this matter, it would have to tend to show that 
ischemic heart disease is currently shown. 

The additional evidence since the rating decision of March 
2001 consists of private medical records, dated in 2003, 
disclosing a diagnosis of ischemic heart disease.  

The evidence is new and material because it relates to an 
unestablished fact necessary to substantiate the claim, that 
is, medical evidence of current disability, the absence of 
which was the basis for the denial of the claim by the RO in 
March 2001.  As the evidence is new and material, it raises a 
reasonable possibility of substantiating the claim and serves 
to reopen the claim and the claim will be considered on the 
merits 

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Service connection for heart disease may be also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Factual Background  

In an Affidavit for Philippine Army Personnel, dated in May 
1946, the veteran stated that he did not incur any illnesses 
or injuries in service.  

After service, in a decision in March 1996, the Board found 
that veteran was not a prisoner of war. 

Private medical records, dated in 2003, disclose a diagnosis 
of ischemic heart disease. 



Analysis 

There is no medical evidence contemporaneous with service 
documenting ischemic heart disease or documenting 
manifestations of ischemic heart disease to a degree of 10 
percent or more within one year from the date of separation 
from service in 1946.  Rather the record shows that ischemic 
heart disease was first documented in 2003, more than 50 
years after service, well beyond the applicable one-year 
presumptive period for ischemic heart disease as a chronic 
disease.  And the veteran is not a former POW to which 
presumptive service connection for ischemic heart disease 
applies.  For these reasons, the preponderance of the 
evidence is against the claim and service connection for 
ischemic heart disease is not established. 38 U.S.C.A. §§ 
1110, 1112, 5107(b); 38 C.F.R. §§ 3.303, 3.307. 3.309. 


ORDER

As new and material evidence has been presented, the 
application to reopen the claim of service connection for 
ischemic heart disease is granted.  On a merits determination 
of the claim, service connection for ischemic heart disease 
is denied. 


______________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


